Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 D-73 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/4/03 9/4/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 9/4/03 9/4/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/4/03 9/4/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/4/03 9/4/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 D-74 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 8/28/03 8/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/16/03 9/16/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/16/03 9/16/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/16/03 9/16/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/16/03 9/16/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/18/03 9/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 D-75 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/19/03 9/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/18/03 9/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/18/03 9/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 9/29/03 9/29/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA M & T BANK 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/7/03 10/7/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/7/03 10/7/10 D-76 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 D-77 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/10/03 10/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/14/03 10/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/22/03 10/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 D-78 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/27/03 10/27/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/28/03 10/28/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 10/31/03 10/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/31/03 10/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/31/03 10/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/31/03 10/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/31/03 10/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 10/31/03 10/31/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/4/03 11/4/10 D-79 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/14/03 11/14/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/10/03 11/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/12/03 11/12/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/12/03 11/12/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 11/12/03 11/12/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/12/03 11/12/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/8/04 1/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/8/04 1/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/8/04 1/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 D-80 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/19/03 11/19/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 D-81 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 11/25/03 11/25/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/1/03 12/1/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/3/03 12/3/10 D-82 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/9/03 12/9/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/9/03 12/9/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/9/03 12/9/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/9/03 12/9/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 D-83 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/10/03 12/10/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/18/03 12/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/18/03 12/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/18/03 12/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/18/03 12/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/18/03 12/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/18/03 12/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/18/03 12/18/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 D-84 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 12/22/03 12/22/10 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 12/22/03 12/22/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 D-85 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA Washington Mutual Bank, FA 1/14/03 1/14/04 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/14/04 1/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/15/04 1/15/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 D-86 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond MASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 D-87 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 1/23/04 1/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/5/04 2/5/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/5/04 2/5/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/12/04 2/12/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/12/04 2/12/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/18/04 2/18/11 D-88 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/18/04 2/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/23/04 2/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/23/04 2/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/23/04 2/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/23/04 2/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/23/04 2/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/23/04 2/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/25/04 2/25/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 2/25/04 2/25/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 3/15/04 3/15/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 3/15/04 3/15/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 3/15/04 3/15/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 3/19/04 3/19/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 D-89 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/1/04 4/1/11 1 Lost Instrument Bond WASHINGTON MUTUAL, INC. THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 4/15/04 4/15/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 4/15/04 4/15/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/16/04 4/16/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/16/04 4/16/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/21/04 4/21/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/21/04 4/21/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/21/04 4/21/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/21/04 4/21/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 4/21/04 4/21/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 5/18/04 5/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 5/21/04 5/21/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 5/21/04 5/21/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-90 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-91 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-92 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-93 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-94 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-95 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-96 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-97 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 D-98 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK 6/10/04 6/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 6/22/04 6/22/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 6/22/04 6/22/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA WASHINGTON MUTUAL BANK, FA 6/22/04 6/22/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 7/7/04 7/7/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 7/7/04 7/7/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 7/7/04 7/7/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK OF AMERICA, N.A. 7/8/04 7/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL FLORIDA DEPARTMENT OF AGRICULTURE & CONSUMER SERVICES 8/2/04 8/27/04 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 7/20/04 7/20/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 7/20/04 7/20/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 7/20/04 7/20/11 1 Lost Instrument Bond WASHINGTON MUTUAL THE FIRST NATIONAL BANK OF LONG ISLAND 7/26/04 7/26/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 8/5/04 8/5/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 8/17/04 8/17/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 8/17/04 8/17/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL HOME LOAN CENTER INC. 8/17/04 8/17/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 8/17/04 8/17/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 8/17/04 8/17/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 8/17/04 8/17/11 1 Lost Instrument Bond WASHINGTON MUTUAL BANK, FA THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/26/04 8/26/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/29/04 9/29/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/29/04 9/29/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/29/04 9/29/11 D-99 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 10/8/04 10/8/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/27/04 10/27/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 11/16/04 11/16/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 11/16/04 11/16/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 D-100 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/18/04 11/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 11/23/04 11/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 11/23/04 11/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 11/23/04 11/23/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/29/04 11/29/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/30/04 11/30/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/30/04 11/30/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 D-101 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 D-102 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 D-103 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 D-104 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/10/04 11/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/3/04 12/3/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/3/04 12/3/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/9/04 12/9/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/9/04 12/9/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/9/04 12/9/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/14/04 12/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/14/04 12/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/14/04 12/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/14/04 12/14/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/22/04 12/22/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/22/04 12/22/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/22/04 12/22/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/11/05 1/11/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/11/05 1/11/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 1/18/05 1/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 1/18/05 1/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 1/18/05 1/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 1/18/05 1/18/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 1/18/05 1/18/11 D-105 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK 1/17/05 1/17/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK 1/25/05 1/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/28/05 1/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/2/05 2/2/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/05 2/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/18/05 2/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/18/05 2/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/18/05 2/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/18/05 2/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/24/05 2/24/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/28/05 2/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/28/05 2/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/28/05 2/28/12 D-106 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/28/05 2/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/8/05 3/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/14/05 3/14/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/14/05 3/14/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/14/05 3/14/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/14/05 3/14/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/14/05 3/14/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 D-107 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/18/05 3/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/22/05 3/22/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/22/05 3/22/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/22/05 3/22/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/29/05 3/29/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/29/05 3/29/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/29/05 3/29/12 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 3/31/05 3/31/06 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/31/05 3/31/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/31/05 3/31/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/31/05 3/31/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/31/05 3/31/12 1 Lost Instrument Bond WASHINGTON MUTUAL BANK State of New York 4/6/05 4/6/06 1 Lost Instrument Bond WASHINGTON MUTUAL BANK State of Florida 4/6/05 4/6/06 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/7/05 4/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/7/05 4/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/7/05 4/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/7/05 4/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/7/05 4/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/7/05 4/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/7/05 4/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 4/11/05 4/11/06 D-108 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/8/05 4/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/8/05 4/8/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/20/05 4/20/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/20/05 4/20/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/29/05 4/29/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/10/05 5/10/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/10/05 5/10/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/05 5/11/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK 5/11/05 5/11/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/12/05 5/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/05 5/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/25/05 5/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/25/05 5/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/25/05 5/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/25/05 5/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/26/05 5/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/26/05 5/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/26/05 5/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/17/05 6/17/12 D-109 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/17/05 6/17/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/15/05 6/15/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/20/05 6/20/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/20/05 6/20/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/22/05 6/22/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/22/05 6/22/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/22/05 6/22/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/23/05 6/23/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/28/05 6/28/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/30/05 6/30/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/30/05 6/30/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 D-110 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/12/05 7/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/19/05 7/19/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/19/05 7/19/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/26/05 7/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/26/05 7/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/26/05 7/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/26/05 7/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/26/05 7/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/26/05 7/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/26/05 7/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/5/05 8/5/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/5/05 8/5/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/5/05 8/5/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/5/05 8/5/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/16/05 8/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/18/05 8/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/16/05 8/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/16/05 8/16/12 D-111 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/18/05 8/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/18/05 8/18/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/25/05 8/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/25/05 8/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/25/05 8/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/25/05 8/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/25/05 8/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/25/05 8/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 8/25/05 8/25/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/31/05 8/31/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/31/05 8/31/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/31/05 8/31/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/31/05 8/31/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 D-112 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/16/05 9/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/26/05 9/26/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/12/05 10/12/12 1 Lost Instrument Bond WASHINGTON MUTUAL BANK HSBC BANK USA 10/10/05 10/10/11 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/21/05 10/21/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/4/05 11/4/12 D-113 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/7/05 11/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/7/05 11/7/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/16/05 11/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/16/05 11/16/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/1/05 12/1/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/1/05 12/1/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/1/05 12/1/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/1/05 12/1/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/13/05 12/13/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/21/05 12/21/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/21/05 12/21/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 12/21/05 12/21/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK 12/21/05 12/21/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK 12/21/05 12/21/12 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK 12/21/05 12/21/12 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/16/06 1/16/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/16/06 1/16/13 D-114 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/20/06 1/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/20/06 1/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/20/06 1/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/20/06 1/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/20/06 1/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/26/06 1/26/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/26/06 1/26/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/26/06 1/26/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/26/06 1/26/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/26/06 1/26/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 1/26/06 1/26/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/3/06 2/3/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/3/06 2/3/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/06 2/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/06 2/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/06 2/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/13/06 3/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/13/06 3/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/13/06 3/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/13/06 3/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/13/06 3/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/13/06 3/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 3/15/06 3/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 3/29/06 3/29/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/3/06 5/3/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/3/06 5/3/13 D-115 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/3/06 5/3/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/3/06 5/3/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL THE BANK OF NEW YORK AND THE NEW YORK CITYHOUSING DEVELOPMENT CORPORATION 5/11/06 5/11/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 D-116 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 5/18/06 5/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/1/06 6/1/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/1/06 6/1/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 6/1/06 6/1/13 1 Lost Instrument Bond WASHINGTON MUTUAL STATE OF NEW YORK, GAME OF CHANCE 6/20/06 6/20/07 1 Lost Instrument Bond WASHINGTON MUTUAL STATE OF FLORIDA, DEPARTMENT OF AGRICULTURE AND CONSUMER SE* 6/20/06 6/20/07 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/13/06 7/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/18/06 7/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/18/06 7/18/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/2/06 8/2/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/7/06 8/7/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/14/06 8/14/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/14/06 8/14/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/14/06 8/14/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/22/06 8/22/13 D-117 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/22/06 8/22/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/20/06 9/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/20/06 9/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/20/06 9/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/20/06 9/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/20/06 9/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/20/06 9/20/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/29/06 9/29/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/13/06 10/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/13/06 10/13/13 1 Lost Instrument Bond WASHINGTON MUTUAL U.S. BANK TRUST NATIONAL ASSOCIATION 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 D-118 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/1/07 2/1/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/1/07 2/1/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/1/07 2/1/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/1/07 2/1/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/15/07 2/15/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/21/07 2/21/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 2/27/07 2/27/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/2/07 4/2/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 D-119 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 7/6/07 7/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/15/07 8/15/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/15/07 8/15/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/15/07 8/15/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/15/07 8/15/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/18/07 9/18/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 9/25/07 9/25/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/19/07 10/19/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 D-120 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 D-121 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 D-122 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 D-123 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/15/06 11/15/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 D-124 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 D-125 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 D-126 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 D-127 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 D-128 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/17/06 11/17/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 D-129 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/27/06 11/27/13 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 10/19/07 10/19/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 4/29/08 4/29/15 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/28/08 8/28/15 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/28/08 8/28/15 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/28/08 8/28/15 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/28/08 8/28/15 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 D-130 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 D-131 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/6/07 11/6/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 11/5/07 11/5/14 1 Lost Instrument Bond WASHINGTON MUTUAL WASHINGTON MUTUAL BANK, FA 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-132 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-133 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-134 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-135 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-136 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-137 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-138 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-139 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-140 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-141 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-142 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-143 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-144 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-145 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-146 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-147 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-148 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 D-149 Count TYPE Number Amount Principal Obligee / Description Effective Expiration 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 1 Lost Instrument Bond WASHINGTON MUTUAL BANK WASHINGTON MUTUAL BANK 8/7/08 8/7/15 Lost Instrument Bond Total 1 Notary Public Bond SHUN P. KARAN STATE OF WASHINGTON 4/14/05 4/14/09 1 Notary Public Bond ENRICA HOWARD STATE OF WASHINGTON 5/27/08 5/27/12 1 Notary Public Bond JAMIE GIBSON STATE OF WASHINGTON 8/15/08 8/15/12 3 Notary Public Bond Total 1 Subdivision Bond HOME SAVINGS AND LOAN ASSOCIATION CITY OF SAN DIMAS 1/5/08 1/5/09 1 Subdivision Bond HOME SAVINGS AND LOAN ASSOCIATION CITY OF SAN DIMAS 1/5/08 1/5/09 1 Subdivision Bond Harrod Brothers, a California General Partnership City of Salinas 12/12/04 12/12/05 1 Subdivision Bond WASHINGTON MUTUAL, INC. CITY OF MIRAMAR 11/5/08 11/5/09 1 Subdivision Bond WASHINGTON MUTUAL, INC. CITY OF FORT PIERCE, FL 12/22/07 12/22/08 1 Subdivision Bond WASHINGTON MUTUAL CITY OF MIRAMAR 7/22/05 7/22/06 1 Subdivision Bond WASHINGTON MUTUAL TOWN OF DAVIE 5/20/08 5/20/09 7 Subdivision Bond Total 1 Workers Compensation Bond WASHINGTON MUTUAL, INC. STATE OF CALIFORNIA. 6/17/08 6/17/09 1 Workers Compensation Bond Total Grand Total D-150
